Citation Nr: 0728877	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for tinea 
cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina; however, jurisdiction was 
thereafter returned to the RO in Winston-Salem, North 
Carolina.

In a July 2005, the veteran filed a claim for service 
connection for diabetes.  The record before the Board does 
not reflect that the RO has responded to this claim.  
Therefore, it is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's tinea cruris does not affect at least 5 percent 
of the entire body, or at least 5 percent of exposed areas; 
it has not necessitated systemic therapy or caused 
exfoliation, exudation or itching of an exposed surface or 
extensive area.


CONCLUSION OF LAW

The criteria for a compensable rating for tinea cruris have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

The veteran was provided with adequate VCAA notice by letter 
mailed in August 2002, prior to the initial adjudication of 
the claim.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.    

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for his skin disability, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has determined that an 
increased rating is not warranted for the veteran's skin 
disability.  Consequently, no effective date for an increased 
rating will be assigned.  Accordingly, the failure to provide 
notice with respect to that element of the claim is no more 
than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The criteria for rating disabilities of the skin were 
revised, effective August 30, 2002.

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to August 30, 2002, a 10 
percent evaluation is warranted for a skin condition such as 
tinea cruris if there is evidence of exfoliation, exudation 
or itching, involving an exposed surface or extensive area.  
If it is accompanied by exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is warranted.  A 50 percent evaluation is 
warranted if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
condition is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Under the new rating criteria which went into effect on 
August 30, 2002, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated as disfigurement of the head, face 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes, 
7801, 7802, 7803, 7804 or 7805), or dermatitis or eczema 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The veteran's condition continues to be evaluated under 
Diagnostic Code 7806 as analogous to eczema.

Under the new Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.






Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's tinea cruris disability has been service-
connected since 1992 but the disability has been evaluated as 
noncompensable.  In July 2002, the veteran submitted a claim 
for a compensable rating for his tinea cruris disability.

In an April 2002 VA outpatient treatment record, it was noted 
that the veteran reported itching in his groin area.  The 
nurse noted that there was a rash in the inguinal folds with 
scaly lesions.  The veteran was prescribed Mycelex cream.  

The veteran was afforded a VA examination in November 2002.  
He reported that he had a long history of tinea cruris dating 
back to this service in Vietnam.  The veteran noted that his 
tinea cruris comes and goes intermittently, and he had been 
treated before chronically with Clotrimazole cream.  The 
veteran stated that he occasionally has open sores on the 
groin.  The veteran also reported experiencing itching 
occasionally.  The examiner noted slightly exfoliated skin in 
the skin area between the scrotum and the thighs bilaterally 
but no open lesions.  The examiner diagnosed the veteran with 
tinea cruris with residuals.

The veteran was afforded a second VA examination in March 
2004.  He reported that he was currently using Triamcinolone 
ointment on the affected area and had significant improvement 
at that time.  The veteran had no other treatment or 
subjective symptoms aside from the pruritus which had 
significantly improved with the use of the Triamcinolone.  
Upon examination, there were no evidence of any pigmentary 
changes and no evidence of scaling or erythema noted within 
the groin area.  The examiner noted that there was also no 
evidence of any sublingual debris, scaling, or erythema on 
the feet.  The disease area was less than one percent, and 
there was no involvement of an exposed area.  The examiner 
noted that there was no ulceration, exfoliation or crusting; 
and there were no systemic or nervous manifestations.

A review of the medical evidence does not reveal that the 
veteran has constant itching or exudation, extensive lesions, 
or marked disfigurement.  The VA examination report has 
indicated no systemic or nervous manifestations.  Also, the 
medical evidence does not reveal that the veteran has 
exfoliation, exudation or itching of exposed areas or an 
extensive areas.  A VA examination has indicated only 
slightly exfoliated skin in the area between the scrotum and 
the thighs bilaterally and no open lesions.  Accordingly, the 
disability does not warrant a compensable evaluation under 
the former criteria.

With respect to the revised criteria, the service-connected 
skin disability does not involve the head, face, or neck.  In 
addition, it has not resulted in scars.  Therefore, it is 
most appropriately evaluated under Diagnostic Code 7806.

A review of the medical evidence does not indicate that the 
veteran's tinea cruris has resulted in lesions with at least 
5 percent of the entire body or at least 5 percent of exposed 
areas affected.  The veteran has not undergone systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for treatment of tinea cruris.  Although the veteran 
uses Triamcinolone ointment, this is a topical treatment.  
Accordingly, a compensable rating is not warranted under the 
current criteria for evaluating the veteran's skin 
disability.  

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  




Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to a compensable rating for tinea cruris is 
denied.



___________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


